USCA11 Case: 19-12237    Date Filed: 02/24/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12237
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:17-cr-00057-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


WILLIAM GERALD PRUITT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 24, 2021)

Before JORDAN, GRANT and BLACK, Circuit Judges.

PER CURIAM:
             USCA11 Case: 19-12237           Date Filed: 02/24/2021        Page: 2 of 6



       William Gerald Pruitt appeals his conviction for attempted coercion and

enticement of a minor. Pruitt argues several of the prosecutor’s statements during

closing argument constituted prosecutorial misconduct, depriving Pruitt of his right

to a fair trial. He also argues the district court abused its discretion by giving an

Allen1 charge to the jury because the modified charge was per se unconstitutional

and the district court’s introductory comments were inherently coercive. After

review, we affirm.

                                         I. DISCUSSION

A. Prosecutor’s Statements

       We generally review allegations of prosecutorial misconduct de novo, but

we review for plain error where a defendant failed to object during the prosecutor’s

closing arguments. 2 United States v. Feldman, 936 F.3d 1288, 1302 (11th Cir.

2019). To establish prosecutorial misconduct, the remarks must be improper and

must prejudicially affect the substantial rights of the defendant. United States v.

Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009). A defendant’s substantial rights are

affected when a reasonable probability arises that, but for the remarks, the outcome

of the trial would have been different. Id.



       1
           Allen v. United States, 164 U.S. 492, 17 S. Ct. 154 (1896).
       2
          Under plain-error review, the defendant must demonstrate that (1) an error occurred,
(2) the error was plain, and (3) the error affected substantial rights. United States v. Rodriguez,
398 F.3d 1291, 1298 (11th Cir. 2005).

                                                  2
          USCA11 Case: 19-12237       Date Filed: 02/24/2021   Page: 3 of 6



      While Pruitt challenges several of the prosecutor’s comments, only two of

the challenged comments were objected to below. Accordingly, we review de

novo Pruitt’s challenges to the prosecutor’s comment that he had never heard a

worse story than the one Pruitt told and the comment telling the jury to ask

themselves whether defense counsel believed her own defense; we review the other

comments for plain error. See Feldman, 936 F.3d at 1302.

      Pruitt has failed to cite any on-point cases from this Court or the Supreme

Court showing the specific comments reviewed for plain error were improper.

Thus, none of those challenged comments can constitute error that was plain. See

United States v. Hesser, 800 F.3d 1310, 1325 (11th Cir. 2015).

      Regarding the comments reviewed de novo, we find no reversible error.

Any prejudicial effect from the prosecutor’s statement that Pruitt’s story was the

worst story he had ever heard from the witness stand was diminished by the district

court’s instruction that the prosecutor could not give his personal opinion as to

whether he believed Pruitt’s testimony and the court’s later instructions before and

after closing arguments that anything said by the attorneys did not constitute

evidence. The prosecutor’s comment that he was embarrassed for defense counsel

and instructing the jury to ask themselves if she really believes her defense

argument did not mislead the jury. The comment was a fair rebuttal to defense

counsel’s arguments in closing and was remarking on defense counsel’s failure to


                                          3
            USCA11 Case: 19-12237          Date Filed: 02/24/2021       Page: 4 of 6



adequately counter the evidence presented. See United States v. Reeves, 742 F.3d

487, 505 (11th Cir. 2014); United States v. Hernandez, 145 F.3d 1433, 1439 (11th

Cir. 1998). Further, the challenged comments were not extensive in the context of

the trial, as they occurred only within closing arguments. See Lopez, 590 F.3d at

1256.

        Even though the jury deliberated on Count 2 for three days before reaching a

verdict, the strength of the evidence establishing Pruitt’s guilt,3 a factor in

evaluating prejudice, weighs heavily in the Government’s favor and renders any

potential error harmless. See id. Furthermore, the jury found Pruitt not guilty of

Count 1, demonstrating that Pruitt was not prejudiced by the prosecutor’s remarks.

See United States v. Rodriguez, 765 F.2d 1546, 1560 (11th Cir. 1985).

        Thus, the prosecutor’s remarks in his closing argument did not constitute

prosecutorial misconduct because they did not prejudice Pruitt’s substantial rights;

any error, plain or otherwise, was harmless.

B. Allen Charge

        Generally, we review the district court’s use of an Allen charge for abuse of

discretion and will hold that a court abused its discretion only if the charge was



        3
          The evidence showed Pruitt initiated contact with a person he believed to be a 14-year-
old girl, was seeking sexual contact with her, and attempted to persuade her to engage in illegal
sexual conduct with him via text message. See United States v. Rutgerson, 822 F.3d 1223, 1233
(11th Cir. 2016).

                                                4
          USCA11 Case: 19-12237        Date Filed: 02/24/2021   Page: 5 of 6



inherently coercive. See United States v. Woodard, 531 F.3d 1352, 1364 (11th Cir.

2008). In giving an Allen charge, the district court “instructs a deadlocked jury to

undertake further efforts to reach a verdict.” United States v. Bush, 727 F.3d 1308,

1311 n.1 (11th Cir. 2013) (quoting United States v. Chigbo, 38 F.3d 543, 544 n.1

(11th Cir. 1994)). This Court has noted its approval of the Eleventh Circuit pattern

jury instruction for a modified Allen charge, stating it is not, based on its language

alone, inherently coercive. Bush, 727 F.3d at 1320; Woodard, 531 F.3d at 1364.

“In assessing whether the charge was coercive, we consider the language of the

charge and the totality of the circumstances under which it was delivered, e.g.,

whether the court conducted a full poll of the jury before giving the charge and the

amount of time between the delivery of the charge and the return of the jury's

verdict.” Woodard, 531 F.3d at 1364 (citing Chigbo, 38 F.3d at 545; United States

v. Rey, 811 F.2d 1453, 1460 (11th Cir. 1987)).

      Pruitt’s argument that the modified pattern Allen charge referencing the

expense of a retrial is unconstitutional per se is foreclosed by this Court’s

precedent. See Bush, 727 F.3d at 1320; Woodard, 531 F.3d at 1364. The Allen

charge given by the district court was identical to the one approved by this Court

and the charge included a reminder that no juror is expected to give up an honest

belief about the evidence or be hurried in deliberations. See United States v.

Trujillo, 146 F.3d 838, 846-47 (11th Cir. 1998).


                                           5
          USCA11 Case: 19-12237        Date Filed: 02/24/2021    Page: 6 of 6



      The totality of the circumstances surrounding the Allen charge does not

indicate that it was coercive. There was no polling of the jury prior to the charge.

Woodard, 531 F.3d at 1364. The time between the Allen charge and the verdict

being around three hours does not indicate coercion. Chigbo, 38 F.3d at 545-46

(concluding there was no coercion even though the jury returned only 15 minutes

after receiving a modified Allen charge). The district court’s comment before the

Allen charge that the jury had the choice, at this stage, to either quit or move

forward did not render the charge inherently coercive because it did not appear to

give the jury no choice but to return a verdict. See United States v. Jones, 504 F.3d

1218, 1219 (11th Cir. 2007). The comment was not partial or one-sided and it did

not state or imply a personal attack on the jury members for failing to reach a

verdict. See Posey v. United States, 416 F.2d 545, 552 (5th Cir. 1969). In light of

the language of the Allen charge and the lack of any circumstances indicating

coercion, the district court did not abuse its discretion by giving the Allen charge.

                                  II. CONCLUSION

      The prosecutor’s statements during closing argument did not constitute

reversible error, and the district court did not abuse its discretion by giving an

Allen charge. Accordingly, we affirm Pruitt’s conviction.

      AFFIRMED.




                                           6